Exhibit 10.1

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (this “Agreement”) dated as of (INSERT DATE) is made by
and between DaVita Inc., a Delaware corporation, (the “Company”), and (INSERT
NAME) (the “Indemnitee”).

R E C I T A L S:

A. The Company recognizes that competent and experienced persons are
increasingly reluctant to serve as directors and officers of corporations unless
they are protected by comprehensive liability insurance or indemnification, or
both, due to increased exposure to litigation costs and risks resulting from
their service to such corporations, and due to the fact that the exposure
frequently bears no reasonable relationship to the compensation of such
directors.

B. The Company and the Indemnitee recognize that plaintiffs often seek damages
in such large amounts and the costs of litigation may be so substantial (whether
or not the case is meritorious), that the defense and/or settlement of such
litigation is often beyond the personal resources of directors and officers.

C. The Company believes that it is unfair for its directors and officers to
assume the risk of substantial judgments and other expenses which may occur in
cases in which the director and/or officer, as the case may be, received no
personal profit and in cases where such person acted in good faith.

D. Section 145 of the General Corporation Law of the State of Delaware
(“Section 145”), under which the Company is organized, and the Bylaws of the
Company (the “Bylaws”) empower the Company to indemnify its directors and
officers by agreement and to indemnify persons who serve, at the request of the
Company, as the directors and officers of other corporations or enterprises, and
expressly provides that the indemnification provided by Section 145 and the
Bylaws are not exclusive.

E. The Board of Directors of the Company (the “Board”) has determined that
contractual indemnification as set forth herein is not only reasonable and
prudent but necessary to promote the best interests of the Company and its
stockholders.

F. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director and/or officer of the Company.

G. This Agreement is a supplement to and in furtherance of the Bylaws and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefore, nor to diminish or abrogate any rights of the Indemnitee thereunder.

H. The Indemnitee is only willing to serve, or to continue to serve, as a
director and/or officer of the Company if the Indemnitee is furnished the
indemnity provided for herein by the Company.



--------------------------------------------------------------------------------

A G R E E M E N T:

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Definitions.

(a) Agent. For purposes of this Agreement, “agent” of the Company means any
person who: (i) is or was a director and/or officer of the Company or a
subsidiary of the Company; or (ii) is or was serving at the request of, for the
convenience of, or to represent the interest of the Company or a subsidiary of
the Company as a director and/or officer of another foreign or domestic
corporation, partnership or joint venture.

(b) Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to occur upon the earliest to occur after the date of this
Agreement of any of the following events:

i. Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifteen percent (15%) or more of the
combined voting power of the Company’s then outstanding securities, other than
such acquisition of securities as shall have been previously approved by the
Board;

ii. Change in Board of Directors. During any twelve (12) month period (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 1(b)(i),
1(b)(iii) or 1(b)(iv)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board;

iii. Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the Board or
other governing body of such surviving entity;

iv. Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

 

2



--------------------------------------------------------------------------------

v. Other Events. There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.

For purposes of this Section 1(b), the following terms shall have the following
meanings:

(A) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(B) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (iii) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(C) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of the Company approving a merger of the Company with another entity.

(c) Expenses. For purposes of this Agreement, “expenses” includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, other out-of-pocket costs and
reasonable compensation for time spent by the Indemnitee for which he is not
otherwise compensated by the Company or any third party, provided that the rate
of compensation and estimated time involved is approved in advance by the
Board), actually and reasonably incurred by the Indemnitee in connection with
either the investigation, defense or appeal of a proceeding or establishing or
enforcing a right to indemnification under this Agreement, Section 145 or
otherwise, and amounts paid in settlement by or on behalf of the Indemnitee, but
shall not include any judgments, fines or penalties actually levied against the
Indemnitee.

(d) Disinterested Director. For purposes of this Agreement, “Disinterested
Director” means a director of the Company who is not and was not a party to the
proceeding in respect of which indemnification is sought by the Indemnitee.

(e) Independent Counsel. For purposes of this Agreement, “Independent Counsel”
means a law firm, or a member of a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party (other than with respect to matters concerning the Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not

 

3



--------------------------------------------------------------------------------

include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

(f) Proceedings. For the purposes of this Agreement, “proceeding” shall include
any threatened, pending or completed action, suit, arbitration, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative legislative, or investigative nature, including any appeal
therefrom, in which Indemnitee was, is or will be involved as a party, potential
party, non-party witness or otherwise by reason of the fact that Indemnitee is
or was a director or officer of the Company, by reason of any action taken by
him or of any action on his part while acting as director or officer of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as a director or officer of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, in each case
whether or not serving in such capacity at the time any liability or expense is
incurred for which indemnification, reimbursement, or advancement of expenses
can be provided under this Agreement; except one initiated by an Indemnitee to
enforce his rights under this Agreement.

(g) Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation (or other entity) of which more than 50% of the outstanding voting
securities are owned directly or indirectly by the Company, by the Company and
one or more other subsidiaries, or by one or more other subsidiaries.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an agent of the Company, at the will of such corporation (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves as an agent of such corporation, so long as the Indemnitee is duly
appointed or elected and qualified in accordance with the applicable provisions
of the bylaws of such corporation or of any subsidiary thereof, or until such
time as the Indemnitee tenders his resignation in writing; provided, however,
that nothing contained in this Agreement is intended to create any right to
continued employment of the Indemnitee in any capacity.

3. Indemnification.

(a) Indemnification in Third Party Proceedings. Subject to Section 15 below, the
Company shall indemnify the Indemnitee if the Indemnitee is a party to or
threatened to be made a party to or otherwise involved in any proceeding (other
than a proceeding by or in the name of the Company to procure a judgment in its
favor) by reason of the fact that the Indemnitee is or was an agent of the
Company, or by reason of any act or inaction by him in any such capacity
(including, but not limited to, any written statement of the Indemnitee that
(i) is required to be, and is, filed with the Securities and Exchange Commission
(the “SEC”) regarding the adequacy of the Company’s internal controls or the
accuracy of reports or statements filed by the Company with the

 

4



--------------------------------------------------------------------------------

SEC pursuant to federal laws and/or administrative regulations (each, a
“Required Statement”) or (ii) is made to another officer or employee of the
Company to support a Required Statement), against any and all expenses and
liabilities of any type whatsoever (including, but not limited to, judgments,
fines and penalties)), actually and reasonably incurred by him in connection
with the investigation, defense, settlement or appeal of such proceeding, but
only if the Indemnitee acted in good faith and in a manner he reasonably
believed to be in, or not opposed to, the best interests of the Company, and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe Indemnitee’s conduct was unlawful, pursuant to the presumption set forth
in subsection (c) below, as applicable.

(b) Indemnification in Derivative Actions. Subject to Section 15 below, the
Company shall indemnify the Indemnitee if the Indemnitee is a party to or
threatened to be made a party to or otherwise involved in any proceeding by or
in the name of the Company to procure a judgment in its favor by reason of the
fact that the Indemnitee is or was an agent of the Company, or by reason of any
act or inaction by him in any such capacity (including, but not limited to, any
written statement of the Indemnitee that (i) is a Required Statement or (ii) is
made to another officer or employee of the Company to support a Required
Statement), against all expenses actually and reasonably incurred by the
Indemnitee in connection with the investigation, defense, settlement, or appeal
of such proceedings, but only if the Indemnitee acted in good faith and in a
manner he reasonably believed to be in, or not opposed to, the best interests of
the Company, pursuant to the presumption set forth in subsection (c) below;
provided, however, that no indemnification under this subsection (b) shall be
made in respect of any claim, issue or matter as to which the Indemnitee shall
have been finally adjudged to be liable to the Company by a court of competent
jurisdiction due to willful misconduct of a culpable nature in the performance
of the Indemnitee’s duty to the Company, unless and only to the extent that any
court in which such proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, such person is fairly and reasonably entitled to indemnity for such
expenses as such court shall deem proper.

(c) Conclusive Presumption Regarding Indemnitee Conduct. With respect to
Sections 3(a) and 3(b) above, the Indemnitee shall be conclusively presumed to
have acted in good faith and in a manner Indemnitee reasonably believed to be
in, or not opposed to, the best interests of the Company, and, with respect to
any criminal action or proceeding, to have had no reasonable cause to believe
Indemnitee’s conduct was unlawful, unless a determination is made pursuant to
the procedures set forth in Section 11 below that the Indemnitee has not acted
in accordance with the standards set forth above.

4. Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any proceeding or in defense
of any claim, issue or matter therein, including the dismissal of any action
without prejudice, the Company shall indemnify the Indemnitee against all
expenses actually and reasonably incurred in connection with the investigation,
defense or appeal of such proceeding.

5. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses or liabilities of

 

5



--------------------------------------------------------------------------------

any type whatsoever (including, but not limited to, judgments, fines or
penalties) actually and reasonably incurred by him in the investigation,
defense, settlement or appeal of a proceeding but is not entitled, however, to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify the Indemnitee for the portion thereof to which the Indemnitee is
entitled.

6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of his status as an agent, a
witness in any proceeding to which Indemnitee is not a party, he shall be
indemnified against all expenses actually and reasonably incurred by him or on
his behalf in connection therewith.

7. Advancement of Expenses. Subject to Section 15(b) below, the Company shall
advance, to the fullest extent not prohibited by law, all expenses incurred by
the Indemnitee in connection with the investigation, defense, settlement or
appeal of any proceeding to which the Indemnitee is a party or is threatened to
be made a party by reason of the fact that the Indemnitee is or was an agent of
the Company. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under other
provisions of this Agreement. Advances shall include all reasonable expenses
incurred pursuing an action to enforce this right of advancement, including
expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. By signing this Agreement, the Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Company as authorized by this Agreement. The advances to be
made hereunder shall be paid by the Company to or on behalf of the Indemnitee
within thirty (30) days following delivery of a written request therefor by the
Indemnitee to the Company.

8. Notice and Other Indemnification Procedures.

(a) Notification of Proceeding. Promptly after receipt by the Indemnitee of
notice of the commencement of or the threat of commencement of any proceeding,
the Indemnitee shall, if the Indemnitee believes that indemnification with
respect thereto may be sought from the Company under this Agreement, notify the
Company of the commencement or threat of commencement thereof. The failure of
Indemnitee to so notify the Company or comply with any other provision of this
Section 8 shall not itself relieve the Company of any obligation which it may
have to the Indemnitee under this Agreement or otherwise.

(b) Request for Indemnification. Any indemnification requested by the Indemnitee
under Section 3 hereof shall be made no later than sixty (60) days after receipt
of the written request of the Indemnitee, unless a good faith determination is
made within said 60-day period in accordance with one of the methods set forth
in Section 3(c) above that the Indemnitee is not or (subject to final judgment
or other final adjudication as provided in Section 15(a) below) ultimately will
not be entitled to indemnification hereunder.

9. Assumption of Defense. In the event the Company shall be obligated to pay the
expenses of any proceeding against the Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, with counsel
reasonably acceptable to the Indemnitee, upon

 

6



--------------------------------------------------------------------------------

the delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Company, the Company shall not be liable to the
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
the Indemnitee with respect to the same proceeding, provided that (a) the
Indemnitee shall have the right to employ his counsel in such proceeding at the
Indemnitee’s expense; and (b) if (i) the employment of counsel by the Indemnitee
has been previously authorized in writing by the Company, (ii) the Indemnitee’s
counsel delivers a written notice to the Company stating that such counsel has
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of any such defense, (iii) a Change of
Control shall have occurred or (iv) the Company shall not, in fact, have
employed counsel to assume the defense of such proceeding within a reasonable
time, then in any such event the fees and expenses of the Indemnitee’s counsel
shall be at the expense of the Company.

10. Insurance. The Company may, but is not obligated to, obtain directors’ and
officers’ liability insurance (“D&O Insurance”) as may be or become available
with respect to which the Indemnitee is named as an insured. Notwithstanding any
other provision of this Agreement, the Company shall not be obligated to
indemnify the Indemnitee for expenses, judgments, fines or penalties which have
been paid directly to the Indemnitee by D&O Insurance. If the Company has D&O
Insurance in effect at the time the Company receives from the Indemnitee any
notice of the commencement of a proceeding, the Company shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the policy. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

11. Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 8, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case: (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee; or
(ii) if a Change in Control shall not have occurred, (A) by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board, (B) by
a committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee or (D) if so directed by the Board, by
the stockholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to

 

7



--------------------------------------------------------------------------------

indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to Indemnitee advising him
of the identity of the Independent Counsel so selected. If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the grounds that (1) the Independent Counsel so selected
does not meet the requirements of “Independent Counsel” as defined in Section 1
of this Agreement, and the objection shall set forth with particularity the
factual basis of such assertion or (2) in the case of an Independent Counsel
selected by the Indemnitee, the Independent Counsel is not reasonably acceptable
to the Company. Absent a proper and timely objection, the person so selected
shall act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after the
later of submission by Indemnitee of a written request for indemnification
pursuant to Section 8 hereof and the final disposition of the proceeding, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

12. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 8(b) of this Agreement, and the
Company shall, to the fullest extent not prohibited by law, have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its directors or Independent Counsel) to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual

 

8



--------------------------------------------------------------------------------

determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

(b) Subject to Section 13(e), if the person, persons or entity empowered or
selected under Section 11 of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 12(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 11(a) of this Agreement and if (A) within fifteen (15) days after
receipt by the Company of the request for such determination the Board has
resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy-five
(75) days after such receipt and such determination is made thereat, or (B) a
special meeting of stockholders is called within twenty (20) days after such
receipt for the purpose of making such determination, such meeting is held for
such purpose within sixty (60) days after having been so called and such
determination is made thereat, or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 11(a)
of this Agreement.

(c) The termination of any proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.

(d) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Company or a subsidiary,
including financial statements, or on information supplied to Indemnitee by the
officers of the Company or a subsidiary in the course of their duties, or on the
advice of legal counsel for the Company or a subsidiary or on information or
records given or reports made to the Company or a subsidiary by an independent
certified public accountant or by an appraiser or other expert selected with the
reasonable care by the Company or a subsidiary. The provisions of this
Section 12(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

9



--------------------------------------------------------------------------------

13. Remedies of Indemnitee.

(a) Subject to Section 13(e), in the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of expenses is not timely
made pursuant to Section 7 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 11(a) of
this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 4, 5, 6 or the last sentence of Section 11(a) of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor, (v) payment of indemnification pursuant to Section 3, 4, 8 or 15(c) of
this Agreement is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification, or (vi) in the event that
the Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, the Indemnitee the
benefits provided or intended to be provided to the Indemnitee hereunder,
Indemnitee shall be entitled to an adjudication by a court of his entitlement to
such indemnification or advancement of expenses. Alternatively, Indemnitee, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 13(a); provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by Indemnitee to enforce his rights under
Section 5 of this Agreement. The Company shall not oppose Indemnitee’s right to
seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of expenses, as the
case may be.

(c) If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d) The Company shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 13 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. The Company shall indemnify Indemnitee against any and all expenses
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for indemnification or advancement of expenses from the Company under
this Agreement unless the Company prevails in any such action. If a Change of
Control shall have

 

10



--------------------------------------------------------------------------------

occurred, the Company shall advance, to the fullest extent not prohibited by
law, all expenses which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advancement of expenses from the
Company under this Agreement.

(e) Notwithstanding anything in this Agreement to the contrary, the Indemnitee
shall not be entitled to seek a judicial determination as his or her entitlement
to indemnification under this Agreement prior to the final disposition of the
proceeding, provided however, that the Company may seek a judicial determination
as to Indemnitee’s entitlement to indemnification at any time.

14. Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or a subsidiary shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

15. Exceptions.

(a) Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify the Indemnitee on account of any proceeding with respect to
(i) remuneration paid to the Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law;
(ii) which final judgment is rendered against the Indemnitee for an accounting
of profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934, as amended, or similar provisions of any federal, state or local
statute; (iii) any reimbursement of the Company by the Indemnitee of any bonuses
or other incentive-based or equity-based compensation, and the reimbursement of
the Company of profits realized from the sale of securities of the Company by
Indemnitee, to the extent that such reimbursements directly arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”); (iv) the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act; or (v) which
(but only to the extent that) it is determined by final judgment or other final
adjudication that the Indemnitee’s conduct was in bad faith, knowingly
fraudulent or deliberately dishonest. For purposes of the foregoing sentence, a
final judgment or other adjudication may be reached in either the underlying
proceeding or action in connection with which indemnification is sought or a
separate proceeding or action to establish rights and liabilities under this
Agreement.

(b) Claims Initiated by the Indemnitee. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify or advance expenses to the Indemnitee with respect
to proceedings or claims initiated or brought voluntarily by the Indemnitee and
not by way of defense, except with respect to proceedings brought to establish
or enforce a right to indemnification under this Agreement or any other statute
or law or otherwise as required under Section 145, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board finds it to be appropriate.

 

11



--------------------------------------------------------------------------------

(c) Action for Indemnification. Any provision herein to the contrary
notwithstanding, the Company shall be obligated pursuant to the terms of this
Agreement to indemnify the Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by the Indemnitee to
enforce or interpret this Agreement unless the Company, which shall bear the
burden of proof, prevails in such proceeding.

(d) Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify the Indemnitee under this Agreement for any amounts
paid in settlement of a proceeding effected without the Company’s written
consent. Neither the Company nor the Indemnitee shall unreasonably withhold
consent to any proposed settlement; provided, however, that the Company may in
any event decline to consent to (or to otherwise admit or agree to any liability
for indemnification hereunder in respect of) any proposed settlement if the
Company determines in good faith (pursuant to Section 8(b) above) that the
Indemnitee is not entitled to indemnification hereunder.

(e) Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify the Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”) in any registration
statement filed with the SEC under the Act. The Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of the Indemnitee’s rights
under this Agreement in connection with any liability under the Act on public
policy grounds to a court of appropriate jurisdiction and to be governed by any
final adjudication of such issue. The Indemnitee specifically agrees that any
such undertaking shall supersede the provisions of this Agreement and to be
bound by any such undertaking.

16. Nonexclusivity.

(a) The provisions for indemnification and advancement of expenses set forth in
this Agreement shall not be deemed exclusive of any other rights which the
Indemnitee may have under any provision of law, the Company’s Certificate of
Incorporation or the Bylaws, in any court in which a proceeding is brought, the
vote of the Company’s stockholders or Disinterested Directors, other agreements
or otherwise, both as to action in the Indemnitee’s official capacity and to
action in another capacity while occupying his position as an agent of the
Company, and the Indemnitee’s rights hereunder shall continue after the
Indemnitee has ceased acting as an agent of the Company and shall inure to the
benefit of the heirs, executors and administrators of the Indemnitee. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his status as an agent
prior to such amendment, alteration or repeal. To the extent that a change in
Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Bylaws and this Agreement, it is the intent of the parties hereto that
the Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. Any provision herein to the contrary

 

12



--------------------------------------------------------------------------------

notwithstanding, the Company may provide, in specific cases, the Indemnitee with
full or partial indemnification if the Board determines that such
indemnification is appropriate.

(b) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

(c) The Company’s obligation to indemnify or advance expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director or
officer of any other corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
expenses from such other corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other enterprise.

17. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who, at the request and expense of the Company, shall execute
all papers required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

18. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent now or hereafter permitted by law.

19. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 18 hereof.

20. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. The indemnification rights
afforded to the Indemnitee hereby are contract rights and may not be diminished,
eliminated or otherwise affected by amendments to the Certificate of
Incorporation of the Company, the Bylaws or by other agreements.

21. Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.

 

13



--------------------------------------------------------------------------------

22. Notice. Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
personal delivery, shall be deemed to have been validly served, given or
delivered upon actual delivery and, if mailed, shall be deemed to have been
validly served, given or delivered three business days after deposit in the
United States mails, as registered or certified mail, with proper postage
prepaid and addressed to the party or parties to be notified at the addresses
set forth on the signature page of this Agreement (or such other address(es) as
a party may designate for itself by like notice).

23. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, to the extent such party is
not otherwise subject to service of process in the State of Delaware,
irrevocably RL&F Service Corp., One Rodney Square, 10th Floor, 10th and King
Streets, Wilmington, Delaware 19801 as its agent in the State of Delaware as
such party’s agent for acceptance of legal process in connection with any such
action or proceeding against such party with the same legal force and validity
as if served upon such party personally within the State of Delaware, (iv) waive
any objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

24. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) 10 years after the date that Indemnitee shall have ceased
to serve [as a [director] [officer] of the Company] [,at the request of the
Company, as a [director] [officer] of [another corporation, partnership, joint
venture, trust employee benefit plan or other enterprise] or (b) 1 year after
the final termination of any proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 13
of this Agreement relating thereto

25. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

 

14



--------------------------------------------------------------------------------

26. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

THE “COMPANY”:

 

DaVita Inc., a Delaware corporation

By:      Title:     

Address:  

601 Hawaii Street

El Segundo, CA 90245

THE “INDEMNITEE”:         Signature of the Indemnitee         Print or Type Name
of the Indemnitee Address:             

 

16